POCHE, J.
I concur fully in the judgment and also concur in the reasoning of parts I, II and IV of the majority opinion.
*16My view of appellant Virgie Foy’s pleading of “wrongful birth” is less charitable than that of my colleagues. I wish to emphasize therefore that my vote of concurrence to reverse the judgment of dismissal with respect to the uniformly vague allegations of “wrongful birth” is limited to agreement that respondent’s alleged negligence in failing to make contraceptive counseling and medication available, or to diagnose the pregnancy earlier, is possibly actionable. Appellant’s vague pleading (e.g., of causation-in-fact) suffices here against the general demurrer but is now open to attack by more effective pleading and discovery tools which are designed to determine whether, for example, she would have taken advantage of contraceptive care had it been available.
On April 15, 1983, the opinion was modified to read as printed above.